Opinion by
Beaver, J.,
At the close of the charge of the trial judge in the court below both plaintiff and defendant were so well satisfied with the sufficiency and fullness of the instructions therein contained that the written points previously submitted to the court were withdrawn. The appellant should, therefore, not be allowed to charge the court with sins of omission as is done in the fourth, fifth, sixth and eighth assignments of error. -It is to be presumed that in the points submitted the court was requested to charge upon the questions which, if the points had been allowed to remain in the hands of the court, would in the answers have fully met the objections now made by the appellant or would at least have given him specific grounds upon which to base his assignments of error.
The seventh assignment that “ the verdict was against the overwhelming weight of evidence ” is a good reason, when sus*430tamed, for a new trial. It was passed upon by the court in considering the motion for a 'new trial and with the exercise of a sound discretion, judiciously exerted as in this case, we will not interfere.
We quite agree with the court below that no legal principle of any importance was involved in this case and that the facts must inevitably be submitted to the jury. The case, therefore, stands as favorably for the defendant as it is likely to stand at the end of any number of trials.
The question of the right of plaintiff to occupy a place in the defendant’s car from the junction to White Hill which, in view of the fact that she left Harrisburg at 11:45 P. M., which is the schedule leaving time of the last car for New Cumberland whither she was bound, is one of fact, was disputed, and, therefore, to be submitted to the jury. It is clear that the character of the place as to safet}*' at which the plaintiff was compelled to leave the defendant’s car is a question which must also be left to the jury. The testimony of the plaintiff was that on a dark night she was compelled to leave the car and, after leaving it, found herself wading through mud and weeds; that she got into a washout or gulley and there fell and wrenched her limb which pained her for a week or more, and this is practically not denied, except that the employees of the company say there were sidewalks in the neighborhood which she might have taken. Whether she knew of their existence, however, does not appear.
We see no error in the part of the charge contained in the first and second assignments. It was for the jury to say, under all the circumstances of the case, whether or not the car which the defendant took after crossing the railroad was the one which according to the schedule of the appellant was bound for her destination or whether it was the regular White Hill car. If the former, she had a right therein. If the latter, she was rightfully ejected, in view of her refusal to pay her fare. If she were wrongfully ejected, the right of recovery was unquestioned, in view of the trespass upon her rights, even if no actual personal injury were suffered: Laird v. Traction Co., 166 Pa. 4. The question of the existence and character of such injury was also submitted to the jury for its finding and we see no error in the manner in which it was submitted, as complained of in the appellant’s third assignment.
*431A careful consideration of the entire case leads us to the conclusion that the rights of the appellant, both in the charge to the jury and in the decree of the court upon the motion for a new trial, were carefully guarded and that there is no real cause of complaint on its part. The assignments of error are all overruled and the judgment affirmed.